Simmons, C. J.
1. Under the facts disclosed in the record, the presiding judge did not abuse his discretion in refusing to grant a continuance.
2. A statement by the presiding judge in a criminal case, that he would not approve an application to the Governor for a certain witness then confined in the penitentiary, is no ground for exception where it appears that such application was never prepared or presented to the judge for approval.
3. The evidence was sufficient to authorize the verdict.

Judgment affirmed.


All the Justices concurring, except Little, J., absent.